Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection tot the title has been withdrawn in view of the newly submitted amendment to the title.
Claim interpretation has been withdrawn in view of applicant’s newly submitted amendment to the claims.

Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 3-7, 9-13, and 15-18 are directed to an information processing apparatus that manages information about a printing apparatus incapable of interpreting print data in a predetermined format and that executes operating system (OS) normal printing software that generates print data in the predetermined format, control method and non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for the same. Claims 1, 7, and 13 identifies/identify the uniquely distinct features of “wherein, in the case where the capability information about the printing apparatus incapable of interpreting print data in the predetermined format is requested from the OS normal printing software, the language information held by the generation software is acquired, and the capability information is generated based on the language information held by the control software and the language information acquired from the generation software”. The closest prior art Miller et al. (US 2013/0201504) teaches during operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a supported capability from the provided set of supported capabilities by the user, the system determines if the supported capability requires the printer-specific software. If the supported capability does not require the printer-specific software, the system enables use of the supported capability by the user without using the printer-specific software to provide the supported capability to the user. If the supported capability requires the printer-specific software, the system uses the printer-specific software to provide the supported capability to the user (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675